Citation Nr: 0314590	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  94-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
irregular menses with endometriosis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
genitourinary disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
fibrocystic breast disease.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
allergic rhinitis and sinusitis.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bronchitis.

7.  Entitlement to an increased rating for lattice retinal 
degeneration of the eyes, currently evaluated as 30 percent 
disabling.

8.  Entitlement to an increased rating for Ramsey-Hunt 
Syndrome with facial nerve paralysis and a speech deficit, 
currently evaluated as 20 percent disabling.

9.  Entitlement to an increased rating for a pituitary 
adenoma with tinnitus, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from  January 1982 to 
November 1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 1996, the Board remanded this case to the RO for 
further action.  The case has been returned to the Board for 
a decision.  

The Board notes that in November 1999 and November 2002 
letters, the veteran made reference to lymphadema and 
metastatic cancer to the spine respectively, each secondary 
to breast cancer.  Further, in a letter received in October 
1996, it appears that she may be seeking service connection 
for hearing loss.  As these issues are not currently 
certified or developed for appellate review, they are 
referred to the RO for appropriate action.  

In addition, the Board notes that in her original December 
1987 claim, the veteran raised various issues which have yet 
to be addressed.  For example, she raised, among others, 
issues of entitlement to service connection for eczema, 
dyshidrosis, possible tuberculin study, fractured/sprained 
toes, tinea infection, barotrauma to ears with loss of 
valsalva, erosion of internal auditory canals and 
hyperacousis, herpetic lesion of the ear canal with scarring, 
headaches, gum disease with bone loss and pockets, eustation 
tube dysfunction, left foot/ankle problems, and an index 
finger injury.  The RO should seek clarification as to these 
issues as well, and conduct any other necessary action.  

It is noted that one of the issues that was previously in 
appellate status included whether new and material evidence 
had been submitted to reopen a claim for thoracic outlet 
syndrome.  In November 1992, the veteran indicated, in 
essence, that she was diagnosed with thoracic outlet syndrome 
during active duty service without the benefit of appropriate 
diagnostic testing.  She indicated that she has had 
continuous cervical symptomatology, and that there was now 
radiological evidence documenting a cervical impairment.   
Subsequently, an August 1993 rating decision awarded the 
veteran entitlement to service connection for degenerative 
disc disease of the cervical spine with cervical spondylosis.  
Given that the appellant's original claim for service 
connection for thoracic outlet syndrome was based on the 
diagnosis given in service for her cervical symptoms, and 
given her November 1992 statement that she was seeking 
service connection for her cervical symptoms, whatever the 
diagnosis, and given the fact that she is now service 
connected for cervical degenerative disc disease with 
spondylosis, the Board concludes that there has been a full 
grant of benefits with regard to this issue.  Therefore, the 
issue pertaining to thoracic outlet syndrome is no longer 
before the Board.  


FINDINGS OF FACT

1.  Service connection for irregular menses with 
endometriosis, chronic genitourinary disease, bilateral 
fibrocystic disease, and allergic rhinitis with alleged 
sinusitis was denied by the RO in June 1998.

2.  Evidence submitted since June 1998, with regard to 
irregular menses with endometriosis, chronic genitourinary 
disease, bilateral fibrocystic disease, and allergic rhinitis 
with alleged sinusitis, bear directly and substantially upon 
the specific matter under consideration, and in connection 
with evidence previously assembled, are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.

3.  Service connection for bronchitis was denied by the RO in 
June 1998.

4.  Evidence submitted since June 1998 pertaining to 
bronchitis is cumulative and redundant, and, when considered 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since a June 1998 rating decision is 
new and material with regard to claims of entitlement to 
irregular menses with endometriosis, chronic genitourinary 
disease, bilateral fibrocystic disease, and allergic rhinitis 
with alleged sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

2.  New and material evidence has not been submitted since a 
June 1998 decision with regard to a claim of entitlement to 
service connection for bronchitis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  In a May 2001 letter, the RO notified the 
veteran of the new law.  That letter outlined what VA would 
do, what additional evidence was needed from the veteran, and 
what actions she could take to further her claim.  In 
addition to this letter, the statement and the supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award the benefits sought 
on appeal.  The veteran was further provided with adequate 
notice that VA would help her secure evidence in support of 
her claim if she identified that evidence.   Additionally, in 
accordance with the new law, she was provided with the 
opportunity to be have VA medical evaluations, and did 
undergo such evaluations. 

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified or 
provided by the veteran.  Finally, these documents provided 
notice of why the RO found that this evidence was 
insufficient to award the benefits sought on appeal, as well 
as notice that the veteran could still submit supporting 
evidence.  Thus, the veteran has been provided with notice of 
what VA was doing to develop the claim, notice of what she 
could do to help her claim, and notice of how her claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran of what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

New and material evidence

The record indicates that a June 1988 rating decision denied 
entitlement to service connection for, among other disorders, 
chronic genitourinary disease, bronchitis, irregular menses 
with endometriosis, allergic rhinitis with alleged sinusitis, 
and bilateral fibrocystic disease.  The veteran was notified 
by letter dated the same month.  That decision was not 
appealed and is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1103.  In order to reopen the claims, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Cf.  38 C.F.R. § 3.159 (2002) (effective for claims filed on 
and after August 29, 2001)

Irregular menses with endometriosis

The Board finds that new and material evidence has been 
submitted with regard to the issue of entitlement to service 
connection for endometriosis with irregular menses.  The 
evidence of record in 1988 included the veteran's 1981 pre-
commissioning examination report, which did not note any 
evidence of endometriosis or irregular menses.  In March 
1982, she was evaluated for complaints of irregular menses 
and the impression was probable early endometriosis.  The 
veteran's Medical Evaluation Board report, dated in August 
1987, notes that the veteran reported that she had no 
menstrual irregularities during the past 6 months.  A post-
service April 1988 gynecological examination indicates that 
the veteran stated that she had had an episode of irregular 
periods, but that they were now regular.

Evidence submitted subsequent to the 1988 rating decision 
includes the veteran's testimony during a May 1992 hearing, 
at which time she reported that the examiners must have 
misunderstood what she had said, given her speech impediment.  
She reported that she had advised the examiners that her 
periods had continued to be irregular.  

In addition, it is noted that in April 1991, the veteran 
submitted a medical article, entitled Clinical Neurology for 
Psychiatrists, by David Kaufman, M.D., which noted that 
pituitary adenomas may cause irregular menses.  Given the 
veteran's testimony as to her continued irregular menses, the 
fact that she is service connected for a pituitary adenoma, 
and given the statement in the medical article with regard to 
the connection between pituitary adenomas and irregular 
menses, the Board must conclude that the new evidence, when 
considered with evidence previously of record, is so 
significant that that the claim must be considered on the 
merits in order to fairly decide the claim.  Accordingly, the 
claim for entitlement to service connection for irregular 
menses with endometriosis is reopened.  

Genitourinary disorder

The Board further finds that new and material evidence has 
been submitted with regard to the issue of entitlement to 
service connection for a genitourinary disorder.  It is noted 
that service medical records note that the veteran complained 
of urinary frequency.  (The report which refers to the 
urinary problem is undated; however, it appears that the 
report was most likely generated in December 1986, based on a 
statement in the report to the effect that the veteran had 
had her last period within the last month - November 1986.)  
In addition, in her report of medical history during the 
Medical Evaluation Board, she noted complaints of frequent 
urination.  

Genitourinary examination conducted in April 1988 noted that 
the veteran complained of bladder problems, voiding every 20-
30 minutes, and having nocturia 3 to 4 times, with good 
stream.  It was noted that she had a history of back  
problems.  The impression was increased sensitivity of the 
bladder.  The examiner noted that further genitourinary 
evaluation was necessary to include a cystoscope and an 
intravenous pyelogram.  It is not clear if the requested 
evaluation was conducted and a final diagnosis was not 
provided.  

Records dated after the 1988 rating decision include the 
veteran's testimony during an October 1990 hearing, at which 
time she indicated that she had incontinence and that she 
felt that it was due to her back disability.  A February 1991 
VA examination noted that she had stress urinary incontinence 
and probable squamous metaplasia trigonitis.  It is also 
noted that since the 1988 rating decision, the veteran 
received service connection for chronic low back strain, with 
degenerative changes at L5-S1.  In addition, she has recently 
received service connection for breast cancer.  Further, in 
November 2002, the veteran submitted a letter stating that 
her breast cancer had metastasized to the spine in the form 
of a blastic (osteoplastic) lesion.  In conjunction with her 
statement, she submitted an April 2002 lumbar CT scan  report 
which shows diagnoses of degenerative changes from L3 to S1 
and a blastic lesion involving the L5 vertebral body.  Also 
in conjunction with her statement, she submitted a one page 
copy from what appears to be a medical dictionary, which 
indicates that osteoblastic is defined as follows:  
"[r]elating to the osteoblasts; describes any region of 
increased radiographic bone density, in particular metastases 
that stimulate [osteoblastic] activity."  

The Board notes that the veteran is not service connected for 
metastatic (osteoblastic) cancer of the lumbar spine.  The 
aforementioned medical article, however, notes that breast 
cancer is liable to metastasize to a vertebral body.  The 
article further states that spinal cord compression at any 
level will cause incontinence.  Given the fact that the 
veteran is service connected for a lumbar disability and 
breast cancer, given the new information reported above with 
regard to incontinence due to spinal cord compression, and 
given the current diagnoses regarding her genitourinary 
disorder, the Board concludes that the evidence since 1988 is 
so significant that in order to fairly decide the merits of 
this claim.  Hence, the claim must be reopened and both the 
old and the new evidence must be considered.   

Fibrocystic breast disease

The evidence of record at the time of the 1998 rating 
decision consist of the veteran's service medical records, 
which include, in pertinent part, a September 1981 pre-entry 
examination report.  The examination report indicates that 
the veteran stated that she had been advised to have surgery 
for bilateral cystic mastitis.  A June 1982 treatment report 
notes diffusely nodular breasts.  A May 1984 medical 
examination report makes no mention of fibrocystic disease.   
A January 1985 treatment report notes that there were no 
masses, pain, or discharge in the breasts.  A February 1985 
mammography indicates that both breasts were rather dense but 
uniform and symmetrical.  There were no abnormal dominant 
masses or other significant abnormalities.  The veteran 
reported a history of cystic breasts in March 1986, and in 
September 1986 an internist recommended a mammogram, in part, 
due to the appellant having fibrocystic breast disease.  A 
November 1986 radiological report indicates an impression of 
bilateral dysplastic changes consistent with fibrocystic 
disease.  An August 1987 Medical Evaluation Board report 
indicates that the veteran reported that she had 
"fibrocystic breast disease/mammogram in 1985."

Records dated after the 1988 rating decision include July and 
October 1990 reports from Marilyn Leitch, M.D., that the 
appellant's breast pain was consistent with fibrocystic 
changes.  Also, the record includes that veteran's testimony 
during a May 1992 hearing.  During this hearing, she 
testified that prior to her entry into active duty, she had 
never had a mammogram or a breast sonogram.  She claimed that 
if she was given the diagnosis of cystic mastitis, it was not 
based on any accurate work-up.  She asserted that she may 
have seen a physician at a specific time during her cycle, 
and that the diagnosis was given based on changes in her 
breasts, because of the time in her cycle.  She reported that 
she had never been treated for the condition prior to service 
and that she had never had any cysts excised or drained.  She 
also reported that she did not begin having pain in her 
breasts or to receive treatment until she was on active duty 
service, and that since service, she has required drainage of 
multiple cysts.  

With regard to the fibrocystic breast disease, the Board 
finds that new and material evidence has been submitted.  The 
Board notes the veteran's assertion that fibrocystic breast 
disease had never been diagnosed by mammogram prior to 
service.  Further, fibrocystic breast disease was not noted 
prior to the appellant commencing her term of active duty 
service.  As the service medical records show, fibrocystic 
disease was not shown on radiographic studies in 1985.  It 
was, however, seen on studies conducted in 1986.  Further, it 
is noted that this disease has continued to increase in 
severity since service.  Moreover, it is noted that evidence 
submitted subsequent to the 1988 rating decision includes 
medical reports, to include a December 2000 VA medical 
opinion, which indicates that the veteran's breast cancer 
most likely occurred in service.  The examiner stated that 
this opinion was based on a lump under the left arm, which 
was found in April 1987, exposure to defoliants, and the slow 
growth factor related to the type of tumor found.  Although 
breast cancer is a different disease entity, there may 
possibly be some connection with the recurrent cysts in the 
breast, particularly given the fact that one of the cysts 
which was believed to be benign ended up to be malignant, 
almost 12 years later.  Further, it is noted that a February 
1999 letter from the Arlington Cancer Center stated that the 
veteran's breast cancer likely began 11 or 12 years ago as a 
cell in her breast transformed, and gradually became 
immortalized and grew. 

The veteran's testimony as to first becoming symptomatic 
during service, as well as evidence of a continued increase 
in symptoms since service, and the fact that a lump was found 
in service, which was found to be benign, was found to be 
malignant some 12 years later, when considered in conjunction 
with evidence previously of record, is so significant that it 
should be considered in order to fairly decide the case.   
Accordingly, this claim is reopened.  

Sinusitis/allergic rhinitis

The evidence of record in June 1988 included, in pertinent 
part, a September 1981 pre-entry examination report which 
noted that the veteran had allergic rhinitis, year round, 
causing nasal blockage, blocked ears, and hearing loss.  The 
report also noted that she had chronic sinusitis.  The 
examination report stated to see the medical consultation 
dated June 14, 1981, which was attached.  The service medical 
records do not include a medical consultation dated June 14, 
1981, addressing allergic rhinitis or sinusitis.  A May 1984 
report of medical history indicates that the veteran reported 
that during graduate school, she worked with laboratory 
animals and developed an allergic rhinitis to white rats.  
She took allergy shots for laboratory rat allergies and the 
condition improved.  She had sensitivity to tobacco smoke, 
but animals did not bother her.  

The service medical records also indicate that the veteran 
was treated for rhinitis and sinusitis on numerous occasions 
during active duty service.  She was treated for sinusitis in 
January 1986.  In June 1986, she was seen for allergy 
symptoms; she reported being allergic to sulfa, IVP dye, and 
tobacco smoke.   A May 1986 medical report notes that she had 
mild post-nasal drip and nasal congestion.   She was seen in 
March 1987 for sinusitis and rhinitis.  It was noted that she 
had a history of hay fever, which was aggravated by cigarette 
smoke exposure.  
 
An April 1988 VA examination report indicates that the 
veteran  reported that her nasal problems, which mainly 
consisted of a stuffy nose, started in her mid-twenties.  It 
became worse in 1982, when she was assigned to work on 
inpatient; she attributed this to exposure to tobacco smoke.  
She also reported that during her stay in Blytheville in 1986 
and 1987, her nasal passage was constantly stuffy, which she 
attributed to defoliant spray in the air.  When she later 
moved to Desoto, Texas, her symptoms improved.  In addition, 
she indicated that she had sinus infections several times per 
year.  Examination showed that the nasal membranes were not 
pale, but slightly edematous.  Nasal airway was slightly 
reduced on the right.  There were no ozena membranes of 
septum.  Turbinates were intact.  There were two specs of 
blood on the left nare.  Nasal airway was patent on the left.   
The impression was chronic rhinitis, with tobacco smoke being 
the main aggravating factor, on the basis of history.  

Evidence submitted since the June 1988 rating decision 
includes, in pertinent part, a May 1989 VA outpatient 
treatment report which notes that the veteran was seen for 
allergic rhinitis.  A February 1991 VA examination report 
indicates that the appellant reported a stuffy, blocked-up 
nose, an itchy nose, itchy eyes, sneezing attacks and 
rhinorrhea, year round.  However, her symptoms became worse 
in the winter months since about 1985.  She stated that she 
became irritable, and was unable to concentrate or perform 
well at her work when nasal passages become swollen shut.  
This reportedly had been occurring on an average of two to 
three days per week.  Treatment from the ear, nose and throat 
clinic with steroid nose spray had reportedly been without 
benefit.  She reported having blood in nasal discharge nearly 
daily for the past several years.  Her symptoms were worse on 
exposure to central heat or tobacco.  She reported having no 
personal history of hay fever or asthma in childhood.  

Examination of the veteran found slightly pale nasal 
membranes, edematous in the right and left sides.  Bright red 
blood was noted on the left nasal septum.  Tympanic membranes 
were clear bilaterally.  The pharynx was not red, and there 
was no blood or mucous in the posterior pharyngeal wall.  The 
diagnosis was chronic perennial rhinitis.  She was advised to 
return for allergy evaluation, if approved.    

During an RO hearing held in May 1992, the veteran testified 
that her rhinitis and sinusitis increased in severity during 
service.  She reported that prior to service, she never had 
bloody ulcers before being assigned to Blytheville.  She 
never had such extreme swelling to the point that even when 
she sneezed, she would have bloody droplets.  She also stated 
that the swelling of her eyelids had become much worse since 
she was at Blytheville.  She stated that while at 
Blytheville, she was treated for ulcers that would just pop 
and would erode through the bottom and just set up sites of 
infection right inside the nose.  She also reported that she 
had a constant bloody mucous.  

The Board finds that the veteran's testimony during May 1992, 
when considered in conjunction with evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the claim.  Specifically, it is noted that 
the service medical records did not show evidence of bloody 
ulcers in the nose.  However, shortly after separation from 
service, during a VA examination in April 1988, the examiner 
found two specs of blood in the left nare.  VA examination in 
1991 showed bright red blood on the left nasal septum.  Based 
on the veteran's previous reports that her symptoms had 
increased during service, after exposure to smoke in 
Blytheville, along with her current testimony that she had 
not had bloody ulcers in the nose prior to service, but 
received treatment for such in service, as well as 1988 and 
1991 VA examinations which show blood in the nose, it is the 
Board's conclusion that new and material evidence has been 
presented.  Accordingly, this case is reopened. 



Bronchitis
 
The evidence of record as of 1988 included, in pertinent 
part, the veteran's service medical records, which noted that 
in June 1986, the veteran was diagnosed with early 
bronchitis.  An evaluation conducted two days later, also in 
June 1986, noted that the diagnoses were "upper respiratory 
infection versus allergies - doubt," and bronchitis.  

An April 1988 VA examination report indicates that evaluation 
of the respiratory system was clear.  A pulmonary function 
test (PFT), conducted in April 1988 noted the following 
computed impression:  "[t]he ratio of FEV-3 to FVC is 90%, 
which suggests obstructive lung disease but probably normal 
spirometry."  A note indicated that the impression must be 
treated as a tentative suggestion to the physician, subject 
to his/her review and confirmation.  An evaluation, however, 
was not accomplished by a physician after the PFT test.    

Evidence submitted after the 1988 rating decision includes, 
in pertinent part, a February 1991 VA examination report, 
which indicates that examination of the veteran's lungs was 
normal.  It was noted that the veteran reported that she did 
not have a chronic cough.  She had shortness of breath, which 
was not related to exertion.  The examiner noted that her PFT 
from April 1988 was essentially negative.  X-rays conducted 
in 1990 were normal.  The examiner indicated that additional 
PFT's should be performed.  However, it appears that this was 
not accomplished as the veteran did not feel comfortable 
breathing into the machine, since she had just seen others 
doing the same thing.  She wanted the machine completely 
cleansed before she performed the test.  (This information 
was revealed during a May 1992 RO hearing.)  Therefore, PFT's 
were not accomplished.  The examiner's diagnosis was 
bronchitis, claimed by the veteran.  The examiner also stated 
that the veteran had no significant pulmonary complaints, and 
that her chest was clinically normal.  

During a May 1992 RO hearing, the veteran indicated that her 
only symptoms related to bronchitis consisted of shortness of 
breath.  There is no other pertinent evidence submitted since 
the 1988 rating decision.

Having considered the evidence of record, the Board finds 
that new and material evidence has not been submitted to 
reopen a claim for service connection for Bronchitis.  The 
bronchitis which was manifested in service appears to have 
been acute and transitory.  Although subsequent PFT 
evaluation noted a possible obstructive disease, evidence 
submitted since 1988 indicates that the PFT results from 1988 
were in fact normal.  Further, the current evidence also 
indicates that the veteran does not have bronchitis.  Without 
any indication that a chronic disability ever existed, and 
given that clinical findings on VA examination did not 
substantiate the current presence of bronchitis, the Board 
must conclude that no new and material evidence has been 
presented, and that the reopening of the claim must be 
denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has been submitted to reopen claims 
of entitlement to service connection for irregular menses 
with endometriosis, chronic genitourinary disease, bilateral 
fibrocystic disease, and allergic rhinitis and sinusitis.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for bronchitis.




REMAND

In light of the above decisions, in light of deficiencies in 
developing this case by the RO, and in light of the May 1, 
2003 decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), further development by the RO is in order.

Hence, this case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA health care providers who have treated 
her since service for Ramsey Hunt syndrome, 
irregular menses with endometriosis, 
genitourinary disease, bilateral fibrocystic 
disease, allergic rhinitis with sinusitis, a 
heart disorder, to include mitral valve 
prolapse and any rhythm abnormality; lattice 
retinal degeneration; and pituitary adenoma 
with tinnitus.  Obtain records from each 
identified health care provider.
2.  Obtain the veteran's medical records from 
the Dallas VA Medical Center (VAMC) pertaining 
to any treatment received between 1988 and 
1996 for irregular menses with endometriosis, 
a genitourinary disease, bilateral fibrocystic 
disease, allergic rhinitis with sinusitis, a 
heart disorder, Ramsey-Hunt syndrome, lattice 
retinal degeneration, and a pituitary adenoma 
with tinnitus.  Advise the VAMC that the RO 
made a prior request for all VA medical 
records from 1988 and thereafter.  In reply, 
the VAMC submitted treatment records beginning 
in 1996, and indicated that those were the 
only records available.  Advise the VAMC, 
however, that the veteran alleges that she 
received treatment at the emergency room in 
1989 or 1990, for a heart problem.  The VAMC 
must conduct another search to ensure that all 
VA medical records from 1988 to 1996, to 
include any emergency room treatment in 1989 
or 1990, are submitted.  Obtain notes, 
discharge summaries, consults, vitals, lab 
findings, imaging (x-ray, MRI, CT scan), 
procedures, problem list, and confirmed 
diagnoses.
3.  Contact the National Personnel Records 
Center (NPRC) to determine whether there are 
any additional service medical records, to 
include a June 14, 1981, medical consultation, 
pertaining to evaluation for rhinitis or 
sinusitis.  Any additional service medical 
records obtained from NPRC should be 
associated with the claims file.  If no 
further records can be found, or if they have 
been destroyed, ask for specific confirmation 
of that fact.
4.  Contact the medical facility at Eaker Air 
Force Hospital and/or any military medical 
clinic still located at the former Eaker Air 
Force Base in Blytheville, Arkansas.  Request 
that they submit any medical treatment records 
in their possession which pertain to the 
veteran.  If no such records can be found, or 
if they have been destroyed, ask for specific 
confirmation of that fact.  As Eaker Air Force 
Base was closed in 1992 all logical follow-up 
development must be undertaken, to include 
contact with the National Personnel Records 
Center, and/or any appropriate Federal Records 
Depository Center. 
5.  Thereafter, arrange for the veteran to 
undergo VA examinations to determine the 
etiology of her irregular menses with 
endometriosis, genitourinary disease, 
bilateral fibrocystic disease, and allergic 
rhinitis with sinusitis.  In addition, the 
veteran should undergo VA examinations to 
determine all symptoms associated with and the 
severity of the symptoms of Ramsey-Hunt 
syndrome, lattice retinal degeneration of the 
eyes, and a pituitary adenoma with tinnitus.  
Provide the examiners with the claims folders 
for their review.
A.	With regard to the evaluation pertaining 
to the pituitary adenoma, the veteran 
should undergo an endocrinology 
examination.  The examiner is asked to 
record all symptoms, to include any 
evidence of cold intolerance, 
cardiovascular involvement, muscular 
weakness, fatigability, mental problems, 
weight gain, or any other symptoms 
associated with the pituitary adenoma.  
Any problems associated with the eyes, 
which result from the pituitary adenoma 
should also be identified.  The examiner 
should record the severity of the 
symptoms.
B.	In connection with determining the 
symptoms associated with the pituitary 
adenoma, it is also requested that the 
veteran undergo an ophthalmology 
examination.  The ophthalmologist is 
asked to state whether the 
symptomatology associated with lattice 
retinal degeneration, and vision loss 
resulting from the growth of pituitary 
tumors, are different.  If so, the 
ophthalmologist must explain the 
difference associated with each.  The 
examiner is then asked to evaluate the 
veteran and state the symptoms and the 
severity of the symptoms associated with 
lattice retinal degeneration and any 
other visual problems resulting from a 
pituitary tumor.  The examiner is 
advised that there are VA and private 
medical records addressing this matter, 
and that the examiner should review and 
provide adequate rationale for any 
differences in opinion with other 
medical providers.  Specifically, the 
examiner should provide the reasons and 
bases for any difference in opinion with 
a March 1994 letter from Dwain Fuller, 
M.D., with regard to symptoms associated 
with lattice retinal degeneration and 
vision problems due to pituitary tumors.  
If there is any visual field impairment 
the examiner should indicate whether 
such is due to the pituitary tumor, or 
if it is part and parcel of the lattice 
retinal degeneration.  The examiner 
should then indicate whether the visual 
field loss is of the temporal half or 
the nasal half; or, whether there is 
concentric contraction of visual field 
to 5 degrees; or, to 15 degrees but not 
to 5 degree; or, to 30 degrees but not 
to 15 degrees; or, to 45 degrees but not 
to 30 degrees; or,  to 60 degrees but 
not to 45 degrees.  The examiner should 
also indicate whether any such field of 
vision loss is unilateral or bilateral.  
In addition, the examiner should 
indicate the visual acuity in each eye.  
C.	With regard to fibrocystic breast 
disease, and irregular menses with 
endometriosis a gynecologist must 
examine the veteran and thereafter opine 
whether it is at least as likely as not 
that any diagnosed condition had its 
onset in service.  If so, the 
gynecologist must state whether each 
such condition is due to or the result 
of injury or disease incurred in service 
(to include a pituitary adenoma and/or 
breast cancer).  If either fibrocystic 
breast disease, and/or irregular menses 
with endometriosis existed prior to 
service, the examiner should then state 
whether there was an increase in 
disability during service.  If there was 
an increase during service, the examiner 
should state whether or not such 
increase in disability is due to the 
natural progress of the disease. 
D.	With regard to genitourinary disorders, 
a urologist must provide a diagnosis of 
all genitourinary diseases, and state 
whether it is at least as likely as not 
that any such diagnosed condition had 
its onset in service, or is due to 
disease or injury incurred in service, 
to include breast cancer with mets to 
the spine.
E.	With regard to the sinus and allergic 
rhinitis condition, a otolaryngologist 
must indicate whether the veteran's 
allergic rhinitis is a developmental 
condition.  If it is a developmental 
condition, the examiner must state if 
there was an increase in disability 
during service.  If there was an 
increase during service, the examiner 
must state whether or not such increase 
in disability is due to the natural 
progress of the disease.  The examiner 
must also indicate whether the veteran 
has a sinus disorder.  If so, the 
examiner must state whether there was an 
increase in disability in service.  If 
there was an increase during service, 
the examiner must state whether or not 
such increase in disability is due to 
the natural progress of the disease.
F.	A neurologist must also examine the 
veteran to determine the nature and 
extent of any seventh cranial nerve 
paralysis.  Any opinion expressed must 
address the degree of relative loss of 
facial muscle innervation.  
G.	Finally, the veteran should be scheduled 
for a cardiovascular examination by a 
cardiologist.  Following the examination 
the cardiologist must opine whether it 
is at least as likely as not that any 
current heart disorder is related to 
service, or is caused or aggravated by a 
service connected disorder.

6.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record to ensure complete 
compliance with the foregoing 
instructions.  The RO should then 
readjudicate all remaining claims.  
If any benefit sought on appeal, for 
which a notice of disagreement has 
been filed, remains denied, the 
appellant and her representative 
must be furnished a supplemental 
statement of the case and given an 
opportunity to respond thereto.  
Full compliance with the provisions 
of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), to 
particularly include the notice 
provisions defined in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) is 
mandatory. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

